328 So. 2d 49 (1976)
Donnie M. PETERSON, As Administrator of the Estate of Robert Allen Peterson, a Deceased Minor, for the Benefit of Donnie M. Peterson and Susan M. Peterson, Appellants,
v.
HIGHLANDS INSURANCE COMPANY, a Foreign Corporation, Appellee.
Mariam WALL and Fred C. Wall, Her Husband, Appellants,
v.
HIGHLANDS INSURANCE COMPANY, a Foreign Corporation, Appellee.
Nos. 75-303, 75-328.
District Court of Appeal of Florida, Third District.
January 13, 1976.
Rehearing Denied March 3, 1976.
*50 Blackwell, Walker, Gray, Powers, Flick & Hoehl and James E. Tribble, Miami, for Petersons.
Leland E. Stansell, Jr., and Robert A. Glassman, Miami, for Highlands Ins. Co.
Martin J. Schwartz, Gainesville, for Walls.
Before BARKDULL, C.J., and HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The point involved on this appeal is whether an ordinary homeowners insurance policy covered an injury to an infant, who was left with the homeowner who was running a nursery or babysitting service for compensation.
The trial judge found that the homeowner was engaging in a business activity and denied coverage. The policy contained the following business exclusion:
* * * * * *
"This policy does not apply * * * to bodily injury or property damage arising out of business pursuits of any insured except activities therein which are ordinarily incident to non business pursuits."
* * * * * *
Examining this exclusion in light of the facts as found by the trial judge, we find no error in his ruling and affirm. Boulevard National Bank of Miami v. Gulf American Land Corporation, Fla.App. 1968, 212 So. 2d 17; Hudson Pulp & Paper Corp. v. Butler & Company, Fla.App. 1974, 297 So. 2d 103; Walker v. Connolly, Fla.App. 1974, 299 So. 2d 67.
Therefore, for the reasons above stated, the final judgment here under review be and the same is hereby affirmed.
Affirmed.